DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The objections and rejections from the Office Action of 5/21/2021 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 10 and 19 recite, in the third claim element, “the initial value of the measurement point.”  However, this does not match up with the previously recited phrase in the first element of “an initial value of the number and an arrangement of measurement points.”  This leaves the scope of the claim unclear.  It appears that the “the initial value of the measurement point” may be relating to the measurement point position in the instant Fig. 9 and that the recited “ratio” is based on the deviation from that point position per the discussion of instant Fig. 10.
	Claims 14 and 20 have the same issue in the preamble.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 10-12, and 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the determination of the number and/or arrangement of measurement points to be used by a CMM based on estimated uncertainty/sensitivity requirements (this could be performed as a mental activity). This judicial exception is not integrated into a practical application because the results of the determination are not recited as being applied to a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitation of a general-purpose computer to perform the mental activity does not amount to significantly more than the recitation of the abstract idea itself.
	Examiner’s Note:  Applicant could recite that the CMM is operated according to the results of the determination to perform measurements.  This would result in the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agapiou et al. (US 20060047457 A1)[hereinafter “Agapiou”].
Regarding Claims 1 and 12, Agapiou discloses a measurement point determination method/apparatus for determining a number or an arrangement of measurement points for a coordinate measuring machine that performs measurement processing of a three-dimensional geometry of an object at a plurality of measurement points [Abstract – “A system, method, and apparatus are provided for prioritizing the measurements made on manufactured parts while maintaining specified part quality standards. According to the method, system and apparatus, the process used by the CMM is modified so that the number of measurements made is reduced in accordance with the results of the analysis provided herein.”Paragraph [0004] – “The CMM is a measuring machine tool that may have three axes with corresponding displacement transducers, a probe head to probe the workpiece in a plurality of spatial directions, a control unit, and a processor with software to perform calculations and present results.”], the method comprising:
	obtaining and storing in a memory of a computer a minimum value [Paragraph [0016] – “Briefly, the probability or risk level 103 which is based in statistics, and which is described in detail below, relates to impact on part quality is calculated for the reduced set of features to be measured, and the calculation validated.”] and a maximum value of the number of measurement points [Paragraph [0016] – “Moreover, a number of features or number of parts may optionally be prescribed 105 instead of prescribing a risk level 103 or prescribing a measuring interval 104.”];
	obtaining and storing in the memory a target value of uncertainty of a measurement result of the three-dimensional geometry of the object by the coordinate measuring machine [Paragraph [0053] – “The risk level, mentioned above in connection with step 103, is a measure of the likelihood that a part may be manufactured that falls outside manufacturing tolerance or quality standards. The risk level may be quantitified in units of, for example, number of parts per million falling outside manufacturing tolerance. Prescribing of risk level at step 103 may be based on production experience, manufacturing goals, or other factors.”];
estimating uncertainties of the measurement result when the three-dimensional geometry of the object is measured by the coordinate measuring machine using two or Paragraph [0036] – “The scanning technique is slow and its use is avoided as much as possible during the gauging cycle of a part. Instead, it is replaced with probing the surface at individual probing points. When the selected points indicate similar nonconformance to tolerances of the surface profile or form as the scanning approach, these points are selected for measuring during the gauging cycle of the part in order to reduce the gauging time. This procedure for sample size reduction while maintaining high accuracy is used for form or profile error measurement of surfaces. A more detailed discussion of step 112 is provided below in connection with FIG. 2.”Paragraph [0044] – “The measurement reduction in step 114 uses a statistical calculation, as previously described, to provide that the reduced measurement regime suffice for a prescribed risk level, or other manufacturing quality criterion. Thus, a part of step 114 is to estimate the measuring interval of alternated measurements or the number of parts required to be inspected for a specified risk of nonconforming parts or obtaining a specified quality, and vice versa. This provides for evaluation of the impact on part quality upon elimination of some measured features, or upon reduction in the measurement of some measured features.”Paragraph [0045] – “In a step 116, part inspections may be used to validate the risk level calculated for the reduced measurement regime. Depending on the outcome of inspections, the method may return to step 114.”See Fig. 2 and Paragraphs [0046]-[0051].Paragraph [0052] – “Returning once more to FIG. 1, the measurement reduction of step 114 eliminates or reduces the number of times the non-sensitive features of a given part are measured. Certain values for the number of times a non-sensitive feature needs to be measured in a given set of parts may be empirically provided, or alternatively, algorithms may be used for calculation of the values. Statistical correlations between data taken, for example, day to day, or hour to hour, may be utilized to determine the rate a given measurement changes over a longer period of time.”].

Regarding Claim 2, Agapiou discloses that the estimating uncertainties estimates the uncertainties for all of the numbers of measurement points between the minimum value and the maximum value of the number of measurement points, and the determining the number of measurement points determines the number of measurement points of the coordinate measuring machine to be the fewest number of measurement points for which the uncertainty falls below the target value [Paragraph [0045] – “In a step 116, part inspections may be used to validate the risk level calculated for the reduced measurement regime. Depending on the outcome of inspections, the method may return to step 114.”].

Regarding Claim 3, Agapiou discloses that the determining the number of measurement points determines whether to determine the number of measurement points of the coordinate measuring machine or to continue to estimate the uncertainty for a further different number of measurement points each time after estimating the uncertainty for one of the numbers of measurement points among the numbers of measuring points in the estimating uncertainties [Paragraph [0045] – “In a step 116, part inspections may be used to validate the risk level calculated for the reduced measurement regime. Depending on the outcome of inspections, the method may return to step 114.”].

	Regarding Claim 7, Agapiou discloses that the determining the number of measurement points further comprises: estimating the uncertainty with respect to the determined number of measurement points of the coordinate measuring machine, and confirming that the estimated uncertainty satisfies the target value [Paragraph [0045] – “In a step 116, part inspections may be used to validate the risk level calculated for the reduced measurement regime. Depending on the outcome of inspections, the method may return to step 114.”].

	Regarding Claim 11, Agapiou discloses a non-transitory storage medium storing a program for causing a computer to perform the method [Paragraph [0004] – “The CMM is a measuring machine tool that may have three axes with corresponding displacement transducers, a probe head to probe the workpiece in a plurality of spatial directions, a control unit, and a processor with software to perform calculations and present results.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agapiou et al. (US 20060047457 A1)[hereinafter “Agapiou”] and Rookies Lab, Finding Square Root using Guess Check Algorithm, 2013 (available at https://www.rookieslab.com/posts/finding-square-root-using-guess-and-check-algorithm-in-python)[hereinafter “Rookies Lab”].
Regarding Claims 4 and 5, Agapiou fails to disclose the recited subject matter.  However, Rookies Lab teaches a processing method of converging on a target value by using guesses which deviate in size from each other (See the last example where each successive guess deviates by half from the previous guess).  It would have been obvious to use such an approach to determine the number of measurement points which meets the uncertainty requirement because doing so would have allowed convergence on the best value more quickly.

Response to Arguments
	Completely new grounds for rejection are presented above and, as such, Applicant’s arguments are moot.  Applicant is encouraged to contact the Examiner at the telephone number in the Conclusion section for an interview to discuss.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110276303 A1 – METHOD FOR OPTIMISING A MEASUREMENT CYCLE
US 20180045511 A1 – METHOD AND DEVICE FOR DETERMINING ACTUAL DIMENSIONAL PROPERTIES OF A MEASURED OBJECT

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865